DETAILED ACTION
This office action is in response to claims filed on 02/24/2020. Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/24/2020 and 11/03/2020 were filed on and after the filing date of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over El-Sadi et al. US 6100656 A (hereinafter “El-Sadi”), in view of Hill US 20140232311 A1 (hereinafter “Hill”).
Regarding Claim 1, El-Sadi teaches a system for sensing rotor position of a Brushless DC motor (Claim 1, polyphase brushless sensor-less motor), comprising: 
a controller (Col. 4 lines 9-11, disk drive controller) configured to couple with a BLDC motor (BLDC), wherein the controller is configured to apply a plurality of voltage vectors to the 
a rise time measurement circuit configured to couple to the BLDC, wherein the rise time measurement circuit is configured to calculate a plurality of rise times using the plurality of sensing signals (Fig. 5, 112); 
a memory coupled with the rise time measurement circuit, wherein the memory is configured to store the plurality of rise times (Fig. 5, 114); and 
a rotor-angle estimation circuit coupled with the memory, wherein the rotor-angle estimation circuit is configured to calculate a rotor position relative to the stator of the BLDC using the plurality of rise times (Fig. 5, 118).
El-Sadi does not expressly disclose a permanent-magnet synchronous motor.
However, it is commonly known in the art that BLDC and PMSM motors are very similar and can be used interchangeably. Hill teaches a method for determining a rotor position in a synchronous three phase motor, said method comprising the steps of: coupling combinations of two of three stator windings to a first voltage;  coupling third ones of the three stator windings to a second voltage;  measuring first times for currents through all combinations of the three stator windings to equal a reference current;  and determining a rotor position from the measured first times ( Hill claim 1), wherein the motor can be BLDC (Hill Claim 10) or PMSM (Claim11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a permanent-magnet synchronous motor as taught by Hill, instead of the BLDC of El-Sadie, would be for higher efficiency, less noise, and reduced size of the motor.
Regarding Claim 8, El-Sadi in view of Hill teach the system of claim 1, 

However, Hill teaches an analog to digital (A/D) converter (Hill fig. 1, 121) configured to couple to the PMSM (Hill fig. 1, 100), wherein the A/D converter is configured to convert the plurality of sensing signals into a plurality of digital current signals (Hill fig. 1, 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement an analog to digital (A/D) converter configured to couple to the PMSM, wherein the A/D converter is configured to convert the plurality of sensing signals into a plurality of digital current signals as taught by Hill, in the system of El-Sadi, so that a very precise time measurement may be performed.
Regarding Claim 12, El-Sadi teaches method for sensing a rotor position of a Brushless DC motor (Fig. 3, 110), the method comprising: 
applying a plurality of voltage vectors to a stator of a Brushless DC motor (BLDC) (Col. 4, lines 20-56, this section clearly indicates driving the motor by applying current/voltage); 
generating a plurality of sensing current signals from the stator in response to the plurality of voltage vectors applied to the BLDC (Col. 4, lines 20-56, this section clearly indicates driving the motor by applying current/voltage); 
calculating a plurality of rise times, using a rise-time measurement circuit, based upon the plurality of current signals (Fig. 5, 112); 
storing the plurality of rise times in a memory coupled with the rise-time measurement circuit (Fig. 5, 114); and 

El-Sadi does not expressly disclose a permanent-magnet synchronous motor; converting the plurality of sensing current signals into a plurality of sensing voltage signals using a resistor coupled to the stator; comparing each of the plurality of sensing voltage signals with a threshold voltage generated by a threshold voltage generator using a comparator coupled to the PMSM; calculating a plurality of rise times using the plurality of sensing voltage signals and a signal from the comparator using a rise time measurement circuit coupled to the comparator;
However, it is commonly known in the art that BLDC and PMSM motors are very similar and can be used interchangeably. Hill teaches a method for determining a rotor position in a synchronous three phase motor, said method comprising the steps of: coupling combinations of two of three stator windings to a first voltage;  coupling third ones of the three stator windings to a second voltage;  measuring first times for currents through all combinations of the three stator windings to equal a reference current;  and determining a rotor position from the measured first times ( Hill claim 1), wherein the motor can be BLDC (Hill Claim 10) or PMSM (Claim11).
Hill also teaches converting the plurality of sensing current signals into a plurality of sensing voltage signals using a resistor (Hill fig. 2, 112) coupled to the stator (Hill fig. 2, 100); 
comparing each of the plurality of sensing voltage signals with a threshold voltage generated by a threshold voltage generator (Hill fig. 2, 224) using a comparator (Hill fig. 2, 122) coupled to the PMSM (Hill fig. 2, 100); 
calculating a plurality of rise times using the plurality of sensing voltage signals and a signal from the comparator using a rise time measurement circuit coupled to the comparator 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a permanent-magnet synchronous motor; converting the plurality of sensing current signals into a plurality of sensing voltage signals using a resistor coupled to the stator; comparing each of the plurality of sensing voltage signals with a threshold voltage generated by a threshold voltage generator using a comparator coupled to the PMSM; calculating a plurality of rise times using the plurality of sensing voltage signals and a signal from the comparator using a rise time measurement circuit coupled to the comparator as taught by Hill, in the system of El-Sadi, so that a very precise time measurement may be performed.
Regarding Claim 17, El-Sadi teaches a method for sensing rotor position of a Brushless DC motor (Fig. 3, 110), the method comprising: 
applying a plurality of voltage vectors to a stator of a Brushless DC motor (BLDC) (Col. 4, lines 20-56, this section clearly indicates driving the motor by applying current/voltage); 
generating a plurality of sensing current signals from the stator in response to the plurality of voltage vectors applied to the BLDC (Col. 4, lines 20-56, this section clearly indicates driving the motor by applying current/voltage); 
calculating a plurality of rise times, using a rise-time measurement circuit coupled to a controller, based upon the plurality of current signals (Fig. 5, 112); 
storing the plurality of rise times in a memory coupled with the rise-time measurement circuit (Fig. 5, 114); and 

El-Sadi does not expressly disclose a permanent-magnet synchronous motor; converting a plurality of sensing current signals into a plurality of digital current signals using an analog to digital (A/D) converter coupled to the PMSM; and calculating a plurality of rise times, using a rise-time measurement circuit coupled to the A/D converter and to a controller, based upon the plurality of digital current signals received from the A/D converter and an A/D threshold value from the controller; 
However, it is commonly known in the art that BLDC and PMSM motors are very similar and can be used interchangeably. Hill teaches a method for determining a rotor position in a synchronous three phase motor, said method comprising the steps of: coupling combinations of two of three stator windings to a first voltage;  coupling third ones of the three stator windings to a second voltage;  measuring first times for currents through all combinations of the three stator windings to equal a reference current;  and determining a rotor position from the measured first times ( Hill claim 1), wherein the motor can be BLDC (Hill Claim 10) or PMSM (Claim11).
Hill also teaches converting a plurality of sensing current signals into a plurality of digital current signals (Hill fig. 1, 4) using an analog to digital (A/D) converter (Hill fig. 1, 121) coupled to the PMSM (Hill fig. 1, 100);
calculating a plurality of rise times, using a rise-time measurement circuit coupled to the A/D converter and to a controller, based upon the plurality of digital current signals received from the A/D converter and an A/D threshold value from the controller ([0059] In this way a very precise time measurement may be performed by the CTMU 120 and ADC 121 that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a permanent-magnet synchronous motor; converting a plurality of sensing current signals into a plurality of digital current signals using an analog to digital (A/D) converter coupled to the PMSM; and calculating a plurality of rise times, using a rise-time measurement circuit coupled to the A/D converter and to a controller, based upon the plurality of digital current signals received from the A/D converter and an A/D threshold value from the controller as taught by Hill, in the system of El-Sadi, so that a very precise time measurement may be performed.

Claim 2 is  rejected under 35 U.S.C. 103 as being unpatentable over El-Sadi in view of Hill, further in view of Kurosawa US 20090072773 A1 (hereinafter “Kurosawa”).
Regarding Claim 2, El-Sadi in view of Hill teaches the system of claim 1,
El-Sadi in view of Hill does not expressly disclose an amplifier coupled to a resistor, wherein the amplifier is configured to receive and to amplify the plurality of sensing signals to form a plurality of amplified sensing signals.
However, Kurosawa teaches an amplifier (Kurosawa Fig. 1, SA) coupled to a resistor (Kurosawa Fig. 1, Rnf), wherein the amplifier is configured to receive and to amplify the plurality of sensing signals to form a plurality of amplified sensing signals (Kurosawa [0027], The motor drive current detected by the DC shunt resistor Rnf is amplified by a sense amplifier SA and converted into a digital value at high speed by a digital/analog converter).
.
Claims 7, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over El-Sadi in view of Hill, further in view of Cheng US 20100181952 A1 (hereinafter “Cheng”).
Regarding Claim 7, El-Sadi in view of Hill teaches the system of claim 1,
El-Sadi in view of Hill does not expressly disclose the plurality of voltage vectors is one of 12 and 24.
However, Cheng teaches the plurality of voltage vectors is one of 12 (Cheng Fig. 4) and 24.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the plurality of voltage vectors is one of 12 and 24 as taught by Cheng, in the system of El-Sadi in view of Hill, for smoother startup performance.
Regarding Claim 16, El-Sadi in view of Hill teaches the method of claim 12,
El-Sadi in view of Hill does not expressly disclose the plurality of voltage vectors is one of 12 (Cheng Fig. 4) and 24.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the plurality of voltage vectors is one of 12 and 24 as taught by Cheng, in the system of El-Sadi in view of Hill, for smoother startup performance.
Regarding Claim 20, El-Sadi in view of Hill teaches the method of claim 17,
El-Sadi in view of Hill does not expressly disclose the plurality of voltage vectors is one of 12 (Cheng Fig. 4) and 24.
.
Allowable Subject Matter
Claims 3-6, 9-11, 13-15,  and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954.  The examiner can normally be reached on Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/CORTEZ M COOK/      Examiner, Art Unit 2846